Order granting injunction pendente lite modified by striking therefrom the last clause providing that defendant file a bond to pay plaintiff damages which had accrued by reason of defendant’s wrongful acts. The learned court had no power to compel the giving of such bond when it granted the temporary injunction. As so modified, the order appealed from is affirmed, with ten dollars costs and disbursements. The plaintiff, however, is secured by the bond given by defendant under order for temporary stay on appeal. That bond or undertaking continues in force. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.